 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
 5                                    EASTERN DISTRICT OF CALIFORNIA
 6
       SHAILEY MICHELE EMERY,                               Case No. 1:20-cv-00461-SKO
 7
                              Plaintiff,                    ORDER GRANTING PLAINTIFF’S
 8                                                          APPLICATION TO PROCEED IN
                   v.                                       FORMA PAUPERIS
 9
                                                            (Doc. 2)
10     ANDREW M. SAUL,
11     Commissioner of Social Security,

12                    Defendant.
       _____________________________________/
13

14                                                    ORDER

15            Plaintiff Shailey Michele Emery filed a complaint on March 31, 2020, along with an

16 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) Plaintiff’s

17 application demonstrates entitlement to proceed without prepayment of fees.

18            Accordingly, IT IS HEREBY ORDERED that:

19            1.        Plaintiff’s application to proceed in forma pauperis is GRANTED;

20            2.        The Clerk of Court is DIRECTED to issue a summons; and

21            3.        The United States Marshal is DIRECTED to serve a copy of the complaint,

22                      summons, and this order upon the defendant as directed by the plaintiff.

23 IT IS SO ORDERED.

24

25
     Dated:        April 1, 2020                                     /s/   Sheila K. Oberto        .
                                                          UNITED STATES MAGISTRATE JUDGE
26

27

28
